                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM A ASH,                              :
                                            :
             Plaintiff,                     :    CIVIL ACTION NO. 3:CV-17-0957
                                            :
   v.                                       :    (Judge Caputo)
                                            :
D.O.C., et al.,                             :
                                            :
             Defendants.                    :

                                       ORDER

        AND NOW, this 9th day of MAY 2019, upon consideration of Dr. Prince’s

Motion to Dismiss the Second Amended Complaint (ECF No. 33), it is hereby

ORDERED that:

        1.       Dr. Prince’s motion to dismiss (ECF No. 33) is DENIED.

        2.       Dr. Prince is granted twenty-one (21) days from the date
                 of this Order to file an Answer to the Second Amended
                 Complaint.


                                                 /s/ A. Richard Caputo
                                                 A. RICHARD CAPUTO
                                                 United States District Judge
